Citation Nr: 1224518	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  10-24 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for peripheral neuropathy.

A video conference hearing was held in December 2010 with the Veteran in Cleveland, Ohio, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including peripheral neuropathy, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2011).  In a July 1997 opinion, VA's General Counsel explained that this definition includes personnel who were not actually stationed within the borders of the Republic of Vietnam, but were present within the Republic's borders for duty or visitation purposes.  VAOPGCPREC 27-97 (July 23, 1997); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation that service in Vietnam requires that a claimant have set "foot-on-land" in Vietnam).

In this case, the Veteran's records confirm service in the Republic of Vietnam, and therefore herbicide exposure is conceded.

Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The Board notes that 38 C.F.R. § 3.309(e) was recently amended, effective August 31, 2010, to allow presumptive service connection based on herbicide exposure when adjudicating claims for chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).

The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of onset.  38 C.F.R. § 3.309(e), Note 2.  The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides is not warranted for chronic peripheral neuropathy disorders.  It was specifically indicated that the National Academy of Sciences, after reviewing pertinent studies, did not find that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of chronic peripheral neuropathy disorders.  See Notice, 75 Fed. Reg. 81332-81335 (2010).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Evidence

Here, the Veteran served on active duty from September 1967 to September 1970.  He underwent an enlistment examination in May 1967.  No relevant abnormalities were noted.  He then served in the Republic of Vietnam from August 8, 1968 to August 7, 1969.  In July 1970, he complained of some blurred vision and numbness along the right side of his body.  The treating physician diagnosed possible anxiety due to the Veteran's upcoming separation from service.  He underwent a separation examination, also in July 1970, and no relevant abnormalities were noted.  However, the Veteran did report a history of neuritis on an accompanying Report of Medical History.  The Veteran was discharged from service in September 1970.

In October 1970, shortly after the Veteran's discharge, he was seen at a VA facility in Dayton, Ohio.  He reported experiencing blurred vision and numbness in the right side of his body about 1 month earlier in September 1970.  However, a neurological examination in February 1971 yielded no neurological findings.

In November 2006, he was diagnosed with peripheral neuropathy.  The treating physician, Dr. A.M.M, stated that the etiology was not certain, but there was suspicion that it could be toxic exposure, as the Veteran had a history of Agent Orange exposure.  She further stated in May 2008 that the Veteran's two neurological episodes in 1970 might have been central demyelination.  He diagnosed demyelination which, given the Veteran's history, was most likely secondary to exposure to Agent Orange.

A Veterans Health Administration (VHA) opinion was obtained in October 2011.  The examiner noted the complaints documented in October 1970, but stated that these symptoms were not a manifestation of peripheral neuropathy.  She also noted the 2006 diagnosis of peripheral neuropathy.  There was no documentation regarding a diagnosis of diabetes mellitus.  Hence, the examiner could only speculate that the currently diagnosed peripheral neuropathy was at least as likely as not related to Agent Orange exposure during service.

A VHA addendum opinion was obtained in February 2012.  The examiner stated that she could not determine if the Veteran's peripheral neuropathy was due to Agent Orange without resorting to speculation.  That is, within the limits of medical knowledge, the examiner was not aware of Agent Orange causing peripheral neuropathy in the absence of diabetes mellitus.


Additional Development

In this case, further action is warranted.  Initially, the Board notes that the VHA examiner could not provide an opinion without resorting to speculation.  Inconclusive statements from doctors and examiners cannot be used to rule out a correlation between a current disorder and the Veteran's military service or service-connected disability.  Bloom v. West, 12 Vet. App. 185 (1999) (holding that speculative medical opinions are inadequate for rating purposes).  Rather, where the medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).

While the Veteran's private physician, Dr. A.M.M., concluded that the Veteran had demyelination as a result of his exposure to Agent Orange, no supporting rationale was provided for this opinion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  However, given the evidence in this case, the Veteran should be afforded an opportunity to obtain another opinion from Dr. A.M.M., or an opinion from another physician, which provides some medical and/or scientific basis for the conclusion that the Veteran's current condition is related to herbicide exposure in service. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should notify the Veteran that he may submit additional private treatment records in support of his claim.  Specifically, the Veteran should be afforded the opportunity to submit an additional opinion from Dr. A.M.M., or a new opinion from another physician, which includes a rationale and medical/scientific basis for the conclusion that the Veteran's current condition is related to herbicide exposure in service.

The examiner should also address the National Academy of Sciences determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of chronic peripheral neuropathy disorders.  See Notice, 75 Fed. Reg. 81332-81335 (2010).

2.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


